           Case 2:15-cr-00677-R Document 105 Filed 06/06/19 Page 1 of 1 Page ID #:428




                                                UNITED STATES DISTRICT COURT
                                               CENTRAL DISTRICT OF CALIFORNIA

  U1vITED STATES OF AMERICA                                                  CASE NUMBER:



                                                               Plaintiffs)                              CR 15-00677-R

                                     vs

 Christopher Alan Hoff                                                                           WARRANT FOR ARRES~             ~ — ~ 2019             I

                                                              Defendants)                                               ,-tiTRAL DISTRICT OF CA~.,~D~~~~N'
                                                                                                                                                      FU


TO:         UNITED STATES MARSHAL AND ANY AUTHORIZED UNITED STATES OFFICER

YOU ARE HEREBY COMMANDED to arrest Christopher Alan Hoff and bring him forthwith to the nearest Magistrate
Judge to answer to a(n): ❑Complaint ❑Indictment ❑Information   ❑Order of Court ~ Violation Petition
❑ VlO~at1011 NOt1Ce CIl8.rg111g ~111T1 Wltll: (ENTER DESCRIPTION OF OFFENSE BELOW)




in violation of Title       18     United States Code, Sections)                3583(e)(3)

                                                 ~~
                                                 P-~~S DISTR~
  Kiry K. Gray
NAME OF ISSU]NG OFFICER                                  .,         T
  Clerk of Court                                                        ~~           Febuary 5, 2018                  Los Angeles, CA
TITLE OF ISSUING OFFICER                                                             DATE AND LOCATION OF ISSUANCE
                                                    v
/s/ Christine Chung                                  1          ~
                                                                                   B~: Manuel L. Real
SIGNATURE OF DEPUTY CLERK                                                            NAME OF JUDICIAL O£F[CER




                                                                      RETURN

THIS WARRANT WAS RECEIVED AND EXECUTED N7TH THE ARRES7' OF l~Hl: ABOVE-NAND DEFENDAM AT(LOCATION)-                               ~      (/')~

                                                                                                                                 ~      ~~
                                                                                                                                        ~.

                                                                                                                                 W      v7
                                                                                                                                        .r.t~~
                                                                                                                                 1
DATE RECEIVED                                                                        NAME OF ARRESTING OFFICER                   ~~"]   +T11;r

                                                                                                                                  T     ~~
                                                                                                                                         1,  ~I e+~
                                                                                                                                         _", V   ~"~


DATE OF ARREST                                                                       TITLE                                      ~       ""i~
                                                                                                                                V       .[~ ~
                                                                                                                                ~       ,~ C
                                                                                                                                 _      s-~ c4+
DESCRIPTIVE INFORMATION FOR DEFENDANT                                                                                                   r~ t'~i
CONTAINED ON PAGE TWO                                                                SIGNATURE OF ARRESTING OFFICER


                           ARR STI
                           BY: ~
                           ON:
                           SI~~~D:
c-oa Timis)                                                    WARRANT FOR ARREST
